
	

113 HR 1612 IH: To direct the Secretary of Veterans Affairs to convey a parcel of land in Tuskegee, Alabama, to Tuskegee University, and for other purposes.
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1612
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Rogers of Alabama
			 (for himself, Mr. Aderholt,
			 Mr. Bachus,
			 Mr. Bonner,
			 Mr. Brooks of Alabama,
			 Mrs. Roby, and
			 Ms. Sewell of Alabama) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to convey a
		  parcel of land in Tuskegee, Alabama, to Tuskegee University, and for other
		  purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)In 1922, Tuskegee University voted to
			 donate three hundred acres of land to the United States to build a veterans’
			 hospital, a portion of which is described in section 2(a).
			(2)The property is
			 administered by the Department of Veterans Affairs and has been used as space
			 for the Tuskegee Veteran’s Hospital.
			(3)Tuskegee University (hereinafter referred
			 to as the University) is a State-related land grant institution
			 of higher learning that intends to use the property described in section 2(a)
			 to further the education and general welfare of its students.
			(4)As provided in
			 section 2, the conveyance of the property to the University would promote the
			 University’s educational mission and related purposes and result in savings to
			 the Federal Government.
			2.Land conveyance,
			 Department of Veterans Affairs property, Tuskegee, Alabama
			(a)Conveyance
			 authorizedThe Secretary of
			 Veterans Affairs shall, without consideration, convey all right, title, and
			 interest of the United States in and to a parcel of real property, including
			 improvements thereon, consisting of approximately 64.5 acres located at 2400
			 Hospital Road, Tuskegee, Alabama, including building numbers 19–29, 50–51,
			 59–60, 62–63, 80, 94, 96, and 124, to Tuskegee University, for the purpose of
			 permitting Tuskegee University to use the property to further the education and
			 general welfare of its students. In carrying out the conveyance under this
			 subsection, the Secretary may survey all or a portion of the property to be
			 conveyed if the Secretary determines such a survey would be necessary or
			 desirable.
			(b)Hazardous
			 substancesNotwithstanding section 120(h) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9620(h)) or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), in the
			 conveyance of the property under subsection (a), the Secretary shall be only
			 required to meet the disclosure requirements for hazardous substances,
			 pollutants, and contaminants, but otherwise shall not be required to remediate
			 or abate the release of any hazardous substance, pollutant, or contaminant,
			 including petroleum and petroleum derivatives.
			(c)Cooperative
			 authority
				(1)Leases,
			 contracts, and cooperative agreements authorizedIn conjunction
			 with, or in addition to, the conveyance under subsection (a), the Secretary may
			 enter into leases, contracts, and cooperative agreements with the University
			 related to the conveyance authorized under subsection (a).
				(2)Sole
			 sourceNotwithstanding division C of subtitle I of title 41,
			 United States Code, or any other provision of law, the Secretary may lease real
			 property from the University on a noncompetitive basis.
				(3)Non-exclusive
			 authorityThe authority provided by this subsection is in
			 addition to any other authority of the Secretary.
				(d)Additional terms
			 and conditionsThe Secretary may require such reasonable terms
			 and conditions in connection with the conveyance under subsection (a) as the
			 Secretary considers appropriate to protect the interests of the United States,
			 except that the conveyance may not require further administrative or
			 environmental analyses or examination.
			
